Dismissed and Memorandum Opinion filed October 2, 2008







 
Dismissed
and Memorandum Opinion filed October 2, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00729-CR
____________
 
RONALD WIDEMAN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 241st District
Court
Smith County, Texas
Trial Court Cause No.
241-2283-07
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not issued an
opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 2, 2008.
Panel consists of Chief Justice
Hedges, Justices Anderson and Frost.
Do not publish C Tex.
R. App. P. 47.2(b).